El Juez Asociado Señoh Cókdova Dávila,
emitió la opinión del tribunal.
En este caso se presentó denuncia eontla José Torres y Francisco Irlanda, por un delito de turbar la paz pública, consistente en haber sostenido una riña en la cual se pro-pinaron mutuos golpes, infiriéndose ambos contusiones y heridas. Visto el caso en apelación ante la Corte de Distrito de Pónce, ambos acusados fueron condenados a $10 de multa o en su defecto a sufrir un día de cárcel por cada dólar que dejasen de satisfacer. Apeló de esta sentencia el acusado Francisco Irlanda, alegando que la Corte de Distrito de Ponce cometió error al declararlo culpable del delito de al-terar la paz pública. La corte inferior pronunció su sen-tencia condenatoria teniendo en cuenta la prueba aportada por la acusación y la ofrecida por los acusados José Torres y Francisco Irlanda. Los testigos de El Pueblo declaran que ninguno sabe cómo se inició la cuestión, limitándose a decir que como entre ocho y nueve de la noche vieron a los acusados Irlanda y Torres que caminaban hacia el río, uno detrás dél otro, sosteniendo una conversación que no pudieron oír y que luego riñeron y se dieron golpes mutuamente cerca del río. Alfonso Alvarado, testigo del acusado Francisco Irlanda, dice que estando en la calle “4 de Julio”, en la acera de un cafetín que llaman “Pali”, vió que Torres le dijo a Ir-landa: “Ven acá,, que tengo que hablar contigo”, y que ambos siguieron hacia un callejón que conduce al río, y que eso fué todo lo que vió. Juan Torres y Eladio Otero, tam-bién testigos del acusado Irlanda, declaran que estando er. casa de María Morales, donde fueron a comprar unas frú turas de bacalao, vieron pasar a Francisco Irlanda y José Torres, y que éste le dió una bofetada a Irlanda, siendo Torres el que agredió primero. Eladio Otero declara que acudió la gente, que los dos contendientes “se.apulparon” y cayeron, Francisco Irlanda debajo y José Torres encima. María Morales, testigo del acusado José Torres, refiriéndose a los dos testigos del acusado Irlanda, Juan Torres y Eladio *317Otero, dice que ninguno de ellos estaba en sn casa, que ella no hace frituras de noche sino por la mañana, que los acu-sados pasaron y riñeron, que uno le tiró al otro y resbalaron y que Panchito, refiriéndose al acusado Irlanda,, levantó el puño y empuñó al otro y vió que resbalaron y se fueron. El acusado Irlanda declara que es profesor de instrucción pú-blica, Presidente de la Asociación de Maestros, Presidente del Club de Inglés, Vicepresidente del Club de Español y Vicepresidente de la Comisión Atlética de Orocovis, y que estando frente al cafetín de Pablo Ortiz, fué llamado por José Torres, quien lo llevó como a una distancia de cuarenta o cincuenta yardas y al llegar allí le dió un golpe, lo cogió y lo tumbó, y entonces vino la policía; que el único golpe que Torres le dió fué una mordedura y que los demás golpes se los dió la policía; que ignora a qué se debió la actitud de Torres y que nunca ha debido dinero ni a él ni a nadie. José.Torres declara que Francisco Irlanda le debía unos chavos, que se los mandó a pedir y no se los envió, que luego vió a Irlanda y éste le dijo: “No puedo dártelos ahora”, que el declarante le manifestó que los necesitaba, que no podía esperar más y que entonces Irlanda lo llamó exigente, le tiró un pescozón y riñeron. Cuando declaraba Irlanda, Torres le hizo algunas preguntas, desarrollándose entre ambos el siguiente diálogo:
“¿Usted dice que no me ha cogido dinero a mí?
No, señor.
¿Usted no recuerda cuando estábamos en la Unión un día que estaba usted metido en fiesta allí, en casa de Teelo Pagan, que me dijo, ‘préstame cinco pesos’, recuerda, que usted era el iniciador del rótulo aquél que se fijó en la Unión, que yo le dije, ‘uno cincuenta se los regalo para el rótulo, y los otros tres cincuenta usted me los devuelve’, frente a Teelo y a Natividad Torres?
No, señor.
Recuerde bien — mire que quiero serle tan fraileo que basta comió allí con nosotros ¿ . . . . ?
No recuerdo.
*318Es más, recuerde que estaba Venero Torres, mi hermano, que no quiso utilizarlo tampoco, y aquél que le dicen Nito Carme, que está-bamos allí . . .
No recuerdo.
Usted no se acuerda?
No, señor, no recuerdo eso.”
En presencia de esta prueba la corte declaró culpable a ambos acusados, expresando que no tenía duda de que los dos fueron culpables! de la riña. No se alega pasión, pre-juicio, parcialidad ni error manifiesto en la apreciación de la prueba por parte de la corte inferior. El acusado invoca la doctrina sentada en los casos de El Pueblo v. Franquis, 24 D.P.R. 615 y el Pueblo v. Sánchez, 42 D.P.R. 403, que no puede aplicarse al presente caso en que bay realmente con-flicto de prueba con respecto a quién agredió primero y quién inició la cuestión, y en que la corte, apreciando los hechos, creyó culpable a ambos acusados.
Opinamos que la corte inferior estuvo justificada en la apreciación de la prueba y que debe confirmarse la sentencia apelada.